DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 2, 4, 7 – 9, 11 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fransazov et al. (U.S. Publication 2018/0285173) (Fransazov hereinafter) in view of Hamid (U.S. Publication 2010/0313002) (Hamid hereinafter), Lyndersay et al. (U.S. Publication 2009/0150826) (Lyndersay hereinafter) and Dalmau et al. (U.S. Publication 2014/0358983) (Dalmau hereinafter).
7. 	As per claim 1, Fransazov teaches an application loading method applied to a user terminal, the application loading method comprising:
in response to detecting a start of an application installed on the user terminal, loading an executable file corresponding to a basic functional component of the application [“A code file loading module 128 is to load the at least one code file identified from the plurality of code files 114. For example, assuming that the code file identification module 126 identifies the first code file 114-1 and the second code file 114-2 to control startup of the application 110, the code file loading module 128 may load the first code file 114-1 and the second code file 114-2 from the plurality of code files 114. The code files 114 for the application 110 may be stored in memory (e.g., memory 504 of FIG. 5 or non-transitory computer readable medium 702 of FIG. 7). The code files 114 may be accessed when an associated page is needed, and may otherwise remain stored in memory,” ¶ 0030; execution of the code file loading module suggests detection of application startup; “A code file execution module 130 is to execute the at least one code file identified from the plurality of code files 114. For example, assuming that the code file identification module 126 identifies the first code file 114-1 and the second code file 114-2 to control startup of the application 110, the code file execution module 130 may execute the first code file 114-1 and the second code file 114-2 from the plurality of code files 114,” ¶ 0031, wherein the basic functional component corresponds to one or more basic functions associated with the application, wherein the one or more basic functions comprise a display function for displaying an initial user interface of the application [“With respect to generation of the code files, parenting information may be maintained for each control (also designated as a user interface (UI) element) to identify the page on which the control is located. The parenting information may be described as a page associated with a control.” ¶ 0018], wherein the application comprises the basic functional component and a plurality of independent functional components [“Referring to FIG. 1, according to an example, the parenting information determination module 116 may determine the parenting information 118 to determine a relationship between the first page 108-1 and the second page 108-2 of the application 110. In this regard, the code file generation module 124 may generate the first code file 114-1 for the first page 108-1 based upon the determined relationship between the first page 108-1 and the second page 108-2.” ¶ 0033; the first code file is mapped to the basic functional component given that the code displays the first/initial page that links/activates subsequent pages – subsequent code files are mapped to independent functional components]; and
          to enable the independent function associated with the function enabling instruction to be implemented on the user terminal through the application [“The processor 704 may fetch, decode, and execute the instructions 708 to execute (e.g., by the code file execution module 130) the first code file 114-1. In this regard, the first code file 114-1 may include code to load a second code file 114-2 of the plurality of code files that corresponds to the second page 108-2,” ¶ 0060].
          Fransazov does not explicitly disclose but Hamid discloses wherein each of the plurality of independent functional components is associated with a corresponding function enabling instruction that is associated with the application and triggerable by a user [“The steps of FIG. 2 begin at step 202 when a user clicks on (or otherwise interacts with) a module, e.g., an icon or the like representative of the module on the user interface. As this action indicates that the user wants to use the module, referred to herein as the "selected" module, the other steps are directed towards getting the selected module loaded if necessary,” ¶ 0028; loading the module as a result of user interaction with a representation of the module suggests a triggerable function enabling instruction]; and
the user's modules are loaded in a background thread that manages its priority based on any user interaction. If a usage pattern history is available, the modules load based on each module's priority. If the user interacts to select a module, the module with which the user is interacting loads first. In the event that no history is available, e.g., when the user first starts using the system, the subset of modules for that user is preloaded in a defined order, unless the user starts interacting to select a module,” ¶ 0015];
          It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov and Hamid available before the effective filing date of the claimed invention, to modify the capability of loading application components as disclosed by Fransazov to include the capability of dynamically loading modules as taught by Hamid, thereby providing a mechanism to enhance system efficiency by facilitating a faster module loading time thereby enhancing the user experience [Hamid ¶ 0003].
Fransazov and Hamid do not explicitly disclose but Lyndersay discloses in response to receiving a function enabling instruction indicating an independent function associated with the application that is triggered by a user interaction associated with a search box on the initial user interface through the application installed on the user terminal, matching an independent functional component of the application corresponding to the independent function, wherein the independent functional component provides a search function of the application [“Web browser 110 is configured or configurable to provide a quick pick search provider menu that provides a user interface which provides a user with the ability to quickly select a new search provider which appears when the user places focus in the Web browser's search box,” ¶ 0023; application mapped to web browser, new search provider mapped to search function].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov, Hamid and Lyndersay available before the effective filing date of the claimed invention, to modify the capability of loading application components as disclosed by Fransazov and Hamid to include the capability of dynamically switching search providers via user selection as taught by Lyndersay, thereby providing a mechanism to enhance system operability by facilitating user control over application search capabilities [Lyndersay ¶ 0003].
          Fransazov, Hamid and Lyndersay do not explicitly disclose but Dalmau discloses obtaining an executable file corresponding to the independent functional component [“In response to a command to create a new component or to migrate a component (700) on a device A (component migrated from a source device), the supervision entity on the device A determines whether the code file associated with the component (corresponding to the class of the component) is available on the device (701),” ¶ 0115, fig. 7]; and
          loading the executable file corresponding to the independent functional component [“If it is available, the supervision entity on the device A loads the classes of the component (709),” ¶ 0115].

8. 	As per claim 4, Fransazov, Hamid, Lyndersay and Dalmau teach the application loading method according to claim 1.  Dalmau further teaches wherein in response to the function enabling instruction, matching the independent functional component of the application includes:
          querying whether an extracted independent functional component has an executable file corresponding to a first function [“In response to a command to create a new component or to migrate a component (700) on a device A (component migrated from a source device), the supervision entity on the device A determines whether the code file associated with the component (corresponding to the class of the component) is available on the device (701).” ¶ 0115];
          when the extracted independent functional component does not have the executable file corresponding to the first function, obtaining an unextracted independent functional component corresponding to the first function in the application [“Otherwise, the local supervision entity 6 placed on the host A where the component is created (creation ab initio or subsequent to a migration) dispatches a code request message to a set of supervision entities on other devices in step 703. The message comprises information relating to the component,” ¶ 0116; “If the local entity 6 of a device S which receives such a code search request message (704) has the component class sought (704), it dispatches to the local entity 6 of the source device A the code file containing this component class (for example, JAR file in JAVA), in step 706.” ¶ 0118]; and
          when the extracted independent functional component has the executable file corresponding to the first function, obtaining the extracted independent functional component [“If it is available, the supervision entity on the device A loads the classes of the component (709).” ¶ 0115].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov, Hamid, Lyndersay and Dalmau available before the effective filing date of the claimed invention, to modify the capability of loading application components as disclosed by Fransazov, Hamid and Lyndersay to include the capability of dynamically loading application components as taught by Dalmau, thereby providing a mechanism to enhance system maintainability and operability by facilitating dynamic structural adaptation of applications [Dalmau ¶ 0017].
9. 	As per claim 7, Fransazov, Hamid, Lyndersay and Dalmau teach the application loading method according to claim 1.  Dalmau further teaches after loading the executable file corresponding to the independent functional component, further including: acquiring component contents corresponding to the independent functional component [“when a component C1 is migrated from the device PC1 to the intelligent telephone of type 1, the supervision entity on the device T1 dispatches a code request message to the supervision entities of the other devices PC3, PC2, T2, TI1 so as to obtain the executable code associated with the component C1 (which may be the code associated with the class of the component), ¶ 0067]; and loading the component contents [“When the code file is found by one of the entities, here T2, it is forwarded to T1 which loads it dynamically,” ¶ 0067].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov, Hamid, Lyndersay and Dalmau available before the effective filing date of the claimed invention, to modify the capability of loading application components as disclosed by Fransazov, Hamid and Lyndersay to include the capability of dynamically loading application components as taught by Dalmau, thereby providing a mechanism to enhance system maintainability and operability by facilitating dynamic structural adaptation of applications [Dalmau ¶ 0017].
10.	As per claim 8, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
11.	As per claim 11, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
12.	As per claim 14, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
13.	As per claim 15, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
.
15.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fransazov, Hamid, Lyndersay and Dalmau in further view of Franklin et al. (U.S. Publication 2008/0155006) (Franklin hereinafter).
16. 	As per claim 3, Fransazov, Hamid, Lyndersay and Dalmau teach the application loading method according to claim 1.  Fransazov, Hamid, Lyndersay and Dalmau do not explicitly disclose but Franklin discloses wherein loading the executable file corresponding to the independent functional component includes: incorporating the executable file corresponding to the independent functional component into the executable file corresponding to the basic functional component [“a first executable code, or program, comprising a framework, or kernel, having core functionality is provided to a computing device independent of a user request and without a user installation process. For example, the first executable code may be installed on a computing device as part of a manufacturing process or product assembly process. A second executable code, which is a partial executable code, is included in a message provided to the computing device via a communications network. The second executable code merges with the first executable code without changing the first executable code,” ¶ 0024].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov, Hamid, Lyndersay, Dalmau and Franklin available before the effective filing date of the claimed invention, to modify the capability of loading application 
17.	As per claim 10, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
18.	As per claim 17, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.
19.	Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fransazov, Hamid, Lyndersay and Dalmau in further view of Dalcher et al. (U.S. Publication 2015/0067763) (Dalcher hereinafter).
20. 	As per claim 5, Fransazov, Hamid, Lyndersay and Dalmau teach the application loading method according to claim 1.  Dalmau further teaches wherein in response to the function enabling instruction, matching the independent functional component of the application includes:
          querying whether an extracted independent functional component has an executable file corresponding to a first function [“In response to a command to create a new component or to migrate a component (700) on a device A (component migrated from a source device), the supervision entity on the device A determines whether the code file associated with the component (corresponding to the class of the component) is available on the device (701).” ¶ 0115];
Otherwise, the local supervision entity 6 placed on the host A where the component is created (creation ab initio or subsequent to a migration) dispatches a code request message to a set of supervision entities on other devices in step 703. The message comprises information relating to the component,” ¶ 0116; “If the local entity 6 of a device S which receives such a code search request message (704) has the component class sought (704), it dispatches to the local entity 6 of the source device A the code file containing this component class (for example, JAR file in JAVA), in step 706.” ¶ 0118]; and
          when the extracted independent functional component has the executable file corresponding to the first function, and the executable file corresponding to the first function is valid, obtaining the extracted independent functional component [“If it is available, the supervision entity on the device A loads the classes of the component (709).” ¶ 0115].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov, Hamid, Lyndersay and Dalmau available before the effective filing date of the claimed invention, to modify the capability of loading application components as disclosed by Fransazov, Hamid and Lyndersay to include the capability of dynamically loading application components as taught by Dalmau, thereby providing a mechanism 
          Fransazov, Hamid, Lyndersay and Dalmau do not explicitly disclose but Dalcher discloses determining whether the executable file corresponding to the first function is valid [“security module 106 may determine the validity of the identified executable file via signing checks, legitimacy checks (i.e., should a particular executable be involved in handling a particular event), and/or other appropriate validity check,” ¶ 0028].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov, Hamid, Lyndersay, Dalmau and Dalcher available before the effective filing date of the claimed invention, to modify the capability of loading application components as disclosed by Fransazov, Hamid, Lyndersay and Dalmau to include the capability of hardware and software execution profiling as taught by Dalcher, thereby providing a mechanism to enhance system security and integrity by verifying the validity of the retrieved executable code.
21. 	As per claim 6, Fransazov, Hamid, Lyndersay, Dalmau and Dalcher teach the application loading method according to claim 5.  Dalmau further teaches wherein obtaining the executable file corresponding to the independent functional component includes one of: extracting the unextracted independent functional component corresponding to the first function to obtain the executable file corresponding to the first function; and obtaining the executable file corresponding to the first function from the extracted independent functional component [“when a component C1 is migrated from the device PC1 to the intelligent telephone of type 1, the supervision entity on the device T1 dispatches a code request message to the supervision entities of the other devices PC3, PC2, T2, TI1 so as to obtain the executable code associated with the component C1 (which may be the code associated with the class of the component), ¶ 0067].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov, Hamid, Lyndersay and Dalmau available before the effective filing date of the claimed invention, to modify the capability of loading application components as disclosed by Fransazov, Hamid and Lyndersay to include the capability of dynamically loading application components as taught by Dalmau, thereby providing a mechanism to enhance system maintainability and operability by facilitating dynamic structural adaptation of applications [Dalmau ¶ 0017].
22.	As per claim 12, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
23.	As per claim 13, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
24.	As per claim 19, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
25.	As per claim 20, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
s 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fransazov, Hamid, Lyndersay and Dalmau in further view of Perkins et al. (U.S. Publication 2006/0031205) (Perkins hereinafter).
27. 	As per claim 24, Fransazov, Hamid, Lyndersay and Dalmau teach the application loading method according to claim 1.  Fransazov, Hamid and Dalmau do not explicitly disclose but Perkins discloses determining whether the executable file corresponding to the independent functional component is valid, and in response to determining that the executable file is not valid, obtaining an un-decompressed independent functional component corresponding to the independent function from the application [“If the version of the rule in the Control file obtained from the server is greater than the version number of the rule in the Control file loaded from the local computer, or if the Installer DLL for the rule on the local file system has been corrupted, then the latest version of the compressed Installer DLL is downloaded from the Web server, the checksum of the downloaded (compressed file) is calculated and compared to the expected checksum specified in the rule to verify that the that the compressed Installer DLL file was successfully downloaded.” ¶ 0047; installer DLL mapped to independent function].
It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov, Hamid, Dalmau and Perkins available before the effective filing date of the claimed invention, to modify the capability of loading application components as disclosed by Fransazov, Hamid and Dalmau to include the capability of file integrity checks as taught by Perkins, thereby providing a mechanism to enhance system security and integrity by verifying the validity of the retrieved executable code.
.
29.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fransazov, Hamid, Lyndersay and Dalmau in further view of Tseng (U.S. Publication 2015/0058758) (Tseng hereinafter).
30. 	As per claim 27, Fransazov, Hamid, Lyndersay and Dalmau teach the application loading method according to claim 1.  Hamid further teaches in response to receiving a second function enabling instruction indicating a second independent function associated with the application that is triggered by a user communication request on the initial user interface through the application installed on the user terminal, matching a second independent functional component of the application corresponding to the second independent function [“Various aspects of the technology described herein are generally directed towards preloading the subset of modules that a user is authenticated to use, in an order that is determined based upon the user's past usage history (when available), and also based upon any user interaction that corresponds to selecting a module (or modules) … the user's modules are loaded in a background thread that manages its priority based on any user interaction. If a usage pattern history is available, the modules load based on each module's priority. If the user interacts to select a module, the module with which the user is interacting loads first. In the event that no history is available, e.g., when the user first starts using the system, the subset of modules for that user is preloaded in a defined order, unless the user starts interacting to select a module,” ¶ 0015; selecting “a modules (or modules)’ suggests a second and/or multiple user selections].
It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov and Hamid available before the effective filing date of the claimed invention, to modify the capability of loading application components as disclosed by Fransazov to include the capability of dynamically loading modules as taught by Hamid, thereby providing a mechanism to enhance system efficiency by facilitating a faster module loading time thereby enhancing the user experience [Hamid ¶ 0003].     
Fransazov, Hamid, Lyndersay and Dalmau do not explicitly disclose but Tseng discloses wherein the second independent functional component provides a chat function of the application [“modules 420 may include a chat module that provides an interface for the user to chat with other users of social-networking system 160. For example, the user may select the chat module 420 (or a button in chat module 420) to start a chat session with other users of social-networking system 160. The chat session may appear in show page 410 or may be presented in a new interface on client system 130,” ¶ 0080].
It would have been obvious to one of ordinary skill in the art, having the teachings of Fransazov, Hamid, Lyndersay, Dalmau and Tseng available before the effective filing date of the claimed invention, to modify the capability of loading application components as disclosed by Fransazov, Hamid, Lyndersay and Dalmau to include the capability of chat module selection as taught by Tseng, thereby providing a 
Response to Arguments
31.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193